MUTUAL RECISSION AGREEMENT


The parties hereto agree and acknowledge that, effective as of September 30,
2003, a rescission in full occurred in respect of all of the transactions (the
“Transactions”) contemplated by the Reorganization Agreement dated August 11,
2003 (the “Reorganization Agreement”) between and among The Saint James Company,
a Delaware corporation (the “Delaware Corporation” that, under certain
circumstances might have become a successor to a North Carolina corporation of
the same name), and the four persons whose names were set forth on Exhibit A of
the Reorganization Agreement, which Transactions, as contemplated by the
Reorganization Agreement, would have resulted in the acquisition by the Delaware
Corporation of all of the issued and outstanding capital stock of Funet Radio &
Communications Corp., a divided company of the Republic of China (Taiwan), in
exchange for 7,000,000 shares of restricted common stock of the Delaware
Corporation.  In connection with the contemplated Transactions, the following
Delaware Corporation share certificates were issued:


Name
 
Number of Delaware Corporation Shares
 
Chih-Chang Chang
    1,750,000  
Ching-Chou Yang
    1,750,000  
Tun-Ching Chen
    1,750,000  
Yueh-Hui Wu
    1,750,000  



This Mutual Rescission Agreement may be executed in one or more counterparts.


     
Chih-Chang Chang
 
Rescission of the Transactions, and of the issuance of 1,750,000 Delaware
Corporation Shares; acknowledgement of the destruction of such share certificate
or its return to Wayne Gronquist; and resignation of all Officer and/or Director
appointments
     
Ching-Chou Yang
 
Rescission of the Transactions and of the issuance of 1,750,000 Delaware
Corporation Shares; acknowledgement of the destruction of such share certificate
or its return to Wayne Gronquist; and resignation of all Officer and/or Director
appointments
     
Tun-Ching Chen
 
Recession of the Transactions and of the issuance of 1,750,000 Delaware
Corporation Shares; acknowledgement of the destruction of such share certificate
or its return to Wayne Gronquist; and resignation of all Officer and/or Director
appointments
     
Yueh-Hui Wu
 
Rescission of the Transactions and of the issuance of 1,750,000 Delaware
Corporation Shares; acknowledgement of the destruction of such share certificate
or its return to Wayne Gronquist; and resignation of all Officer and/or Director
appointments
     
Wayne Gronquist, authorized signatory
 
Rescission of the Transactions and of the issuance of 7,000,000 Delaware
Corporation Shares; and acceptance of the resignations of all Officer and/or
Director appointments by such persons



1

--------------------------------------------------------------------------------

